HOOK, Circuit Judge.
This is an appeal from an order of the United States District Court for the Southern District of Iowa enjoining proceedings iti a state court of Oklahoma.
The W. E. Stewart I,and Company, having sued Arthur in the court below upon two checks and a promissory note, afterwards brought an action against him upon the same instruments in the Oklahoma court, where it attached property as fraudulently conveyed and had a receiver appointed. It started to take testimony in aid of its Oklahoma action, whereupon at Arthur’s instance the court below enjoined it from taking his deposition and from “in any manner proceeding” in that case, so as to interfere in any way with his right to have a trial of the Iowa action “according to the usual and ordinary procedure for the trial of, such cases.”
[1,2] In the Iowa case there was no custody of property which might lawfully he protected by the injunctive process. It was purely in personam. The pendency of two or more such actions between the same parties upon the same causes of action in different jurisdictions gives to the court in which the first was brought no power to enjoin the prosecution of the others. Each may take its normal course. See Barber Asphalt Co. v. Morris, 132 Fed. 945, 66 C. C. A. 55, 67 L. R. A. 761. The prohibition of injunctions by courts of the United States staying proceedings in state courts extends to all steps in the progress of a cause. This obviously includes the taking of depositions. Otherwise a case might be effectively halted at the start or brought to failure.
The order is reversed.